J-A24002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

E.C. BONES CONSTRUCTION                        IN THE SUPERIOR COURT OF
CONTRACTORS, INC. D/B/A/ E.C.                        PENNSYLVANIA
BONES, INC.

                        Appellee

                   v.

BRIDGEPORT MARKETPLACE, LLC

                        Appellant                   No. 1973 EDA 2013


                   Appeal from the Order May 14, 2013
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2012-32189


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                  FILED SEPTEMBER 19, 2014

     Appellant, Bridgeport Marketplace, LLC, appeals from the order

entered in the Montgomery County Court of Common Pleas, overruling its

preliminary objections to the complaint filed by Appellee, E.C. Bones

Construction Contractors, Inc. d/b/a E.C. Bones, Inc. We affirm.

     The trial court opinion fully and correctly sets forth the relevant facts

and procedural history of this case. Therefore, we have no reason to restate

them. Nevertheless, we briefly summarize the facts most pertinent to this

case as follows.   On March 18, 2010, Appellant (owner) and Appellee



                                                   called the Fourth Street

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A24002-14




                                                                     inter

alia, an arbitration provision requiring all claims arising out of the

Construction Agreement to proceed to arbitration.

      That same day, Fourth Street Marketplace, LLC, as borrower, Erik C.

Bones and Faith C. Bones as sureties, Abington Bank, and Appellant entered



of the Forbearance Agreement, in the event Appellant terminated Appellee



subcontractors for work performed at the project through the date of said

                                         , dated May 18, 2010, at ¶ 7).

Significantly, the Forbearance Agreement does not contain an arbitration

clause.    On September 13, 2010, Appellant terminated Appellee from the

Project.

      On September 14, 2010, Scott Building Corp. t/a Scott Contractors,

I

Montgomery County Court of Common Pleas at docket No. 2010-



provided to the Project, pursuant to a subcontract agreement. On December

27, 2010, Appellee filed a joinder complaint against Appellant, Abington

Bank, and the Borough of Bridgeport.       Appellee amended the joinder

complaint on January 26, 2011, alleging breach of the Construction


                                   -2-
J-A24002-14


Agreement, conspiracy to cause breach of the Construction Agreement, and

intentional interference with the Construction Agreement. Appellant and the

additional joinder defendants filed preliminary objections on February 24,

2011, seeking, inter alia, dismissal of the amended joinder complaint based

on the arbitration clause in the Addendum to the Construction Agreement.

On November 27, 2012, the court sustained the preliminary objections,

dismissed the amended joinder complaint, and sent the joinder claims

against Appellant and the other joinder defendants to arbitration.

      On November 30, 2012, Appellee sent Appellant a letter demanding



of the Forbearance Agreement. On December 4, 2012, counsel for Appellee

sent another demand letter to Appellant seeking $105,970.90 due and owing

to several subcontractors for work performed on the Project. Appellant did

not remit payment to the subcontractors. On December 13, 2012, Erik C.

Bones and Faith C. Bones assigned to Appellee their right, title and interest

to all claims and actions against Appellant, arising under ¶ 7 of the

Forbearance Agreement.

      On December 19, 2012, Appellee filed the current complaint against

Appellant, alleging breach of the Forbearance Agreement and demanding all

monies due to the subcontractors.     On January 23, 2012, Appellant filed

preliminary objections for dismissal of the current complaint, based on the

                                                                     struction


                                    -3-
J-A24002-14


Agreement claims against Appellant to arbitration. Following argument, the




grounded on the Forbearance Agreement, which did not contain an

arbitration provision.       On May 17, 2013, Appellant filed a petition for

permission     to    file   an    interlocutory   appeal,   or   alternatively,   for

reconsideration of the order overruling its preliminary objections. The trial

co

Appellant filed a petition for immediate review in this Court, which this Court

granted by per curiam order dated July 18, 2013.1 On July 23, 2013, the

trial court ordered Appellant to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellant timely filed on

July 26, 2013.

       Appellant raises the following issues for our review:

          WHETHER THE TRIAL COURT ERRED IN OVERRULING
                             INARY OBJECTION IN THE NATURE
          OF A DEMURRER PURSUANT TO THE COORDINATE
          JURISDICTION/RULE OF CASE DOCTRINE?

          WHETHER THE TRIAL COURT ERRED IN OVERRULING

____________________________________________


1
  See 42 Pa.C.S.A. § 7320(a) (permitting immediate appeal from order
denying application to compel arbitration). Compare Rosy v. National
Grange Mut. Ins. Co., 771 A.2d 60 (Pa.Super. 2001) (quashing appeal
from order compelling arbitration; explaining order directing arbitration is
interlocutory and is not immediately appealable because parties are forced
into, rather than out of, court).



                                           -4-
J-A24002-14


        OF   A  DEMURRER    SEEKING             TO    ENFORCE       THE
        ARBITRATION CLAUSE?

        WHETHER THE TRIAL COURT ERRED IN OVERRULING

        OF A DEMURRER REGARDING A PRIOR PENDING ACTION?

        WHETHER THE TRIAL COURT ERRED IN OVERRULING

        OF A DEMURRER PURSUANT TO THE COORDINATE
        RELEASE CLAUSE OF THE FORBEARANCE AGREEMENT?



     Initially we observe:

        When considering the appropriateness of a ruling on
        preliminary objections, the appellate court must apply the
        same standard as the trial court.

        Preliminary objections in the nature of a demurrer test the
        legal sufficiency of the complaint.          When considering
        preliminary objections, all material facts set forth in the
        challenged pleadings are admitted as true, as well as all
        inferences reasonably deducible therefrom. Preliminary
        objections which seek the dismissal of a cause of action
        should be sustained only in cases in which it is clear and
        free from doubt that the pleader will be unable to prove
        facts legally sufficient to establish the right to relief. If any
        doubt exists as to whether a demurrer should be
        sustained, it should be resolved in favor of overruling the
        preliminary objections.

Richmond v. McHale, 35 A.3d 779, 783 (Pa.Super. 2012) (quoting

Feingold v. Hendrzak, 15 A.3d 937, 941 (Pa.Super. 2011)). Additionally:


        arbitration for an abuse of discretion and to determine

        substantial evidence. In doing so, we employ a two-part
        test to determine whether the trial court should have
        compelled arbitration. The first determination is whether a
        valid agreement to arbitrate exists.          The second

                                      -5-
J-A24002-14


        determination is whether the dispute is within the scope of
        the agreement.

                                *    *    *

        Arbitration is a matter of contract, and parties to a
        contract cannot be compelled to arbitrate a given issue
        absent an agreement between them to arbitrate that issue.
        Even though it is now the policy of the law to favor
        settlement of disputes by arbitration and to promote the
        swift and orderly disposition of claims, arbitration
        agreements are to be strictly construed and such
        agreements should not be extended by implication.

Elwyn v. DeLuca, 48 A.3d 457, 461 (Pa.Super. 2012) (internal citations

omitted).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Thomas P.



The trial court opinion comprehensively discusses and properly disposes of

those questions.   (See Trial Court Opinion, filed April 4, 2014, at 9-16)

(finding: arbitration provision in Addendum to Construction Agreement



agreement in Scott case; conversely, current case against Appellant is based

on Forbearance Agreement executed by Fourth Street Marketplace, LLC, Erik

C. Bones and Faith C. Bones (who have since assigned their interests under

Forbearance Agreement to Appellee), Abington Bank, and Appellant;

arbitration provision in Addendum to Construction Agreement does not apply

in current cas


                                    -6-
J-A24002-14




joinder complaint in Scott case, and no violation of coordinate jurisdiction

rule occurred; lis pendens doctrine similarly fails, where current case and

Scott case are based on different contracts).         Therefore, with respect to



                               2



       In its fourth issue, Appellant argues ¶ 15(a) of the Forbearance



assignee), from all claims arising under the Forbearance Agreement.

Appellant asserts that under ¶ 15(b) of the Forbearance Agreement, Erik C.

Bones and Faith C. Bones expressly agreed not to litigate released claims.

Appellant contends these clauses of the Forbearance Agreement bar

Appellee from litigating its cause of action on behalf of Erik C. Bones and

Faith C. Bones. Appe

been dismissed for these reasons as well. We disagree.

       Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.              Rosselli v. Rosselli, 750 A.2d 355

(Pa.Super. 2000), appeal denied, 564 Pa. 696, 764 A.2d 50 (2000) (citing
____________________________________________


2



more than the amount claimed in the Scott case (exclusive of interest and
costs) and cannot be duplicated.



                                           -7-
J-A24002-14


Pa.R.A.P. 2101).        See also Pa.R.A.P. 2114-2119 (addressing specific

requirements of each subsection of brief on appeal).                Regarding the

argument section of an appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

            (a) General rule. The argument shall be divided into
         as many parts as there are questions to be argued; and


         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         Court will not consider the merits of an argument which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013) (internal citations and quotation

marks omitted).    See also Lackner v. Glosser, 892 A.2d 21 (Pa.Super



procedure, and arguments which are not appropriately developed are waived

on appeal; arguments not appropriately developed include those where

party has failed to cite any authority in support of contention); Estate of

Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating rules of

appellate procedure make clear appellant must support each question raised

by   discussion   and    analysis   of   pertinent   authority;   absent   reasoned

                                         -8-
J-A24002-14




review is hampered, necessitating waiver of issue on appeal).

     Instantly, Appellant failed to cite any legal authority to support its

argument that ¶ 15(a) of the Forbearance Agreement releases it from



Appellant cites no legal authority to support its contention that ¶ 15(b) of

the Forbearance Agreement bars Appellee, as assignee of Erik C. Bones and

Faith C. Bones, from litigating this cause of action against Appellant.

                                                   n appeal with citation to

relevant legal authority precludes meaningful review and constitutes waiver

on appeal.    See Pa.R.A.P. 2119(a); Pa.R.A.P. 2101; Whitley, supra;

Lackner, supra; Haiko, supra.

     Moreover:

        [T]he interpretation of any contract is a question of law

        need not defer to the conclusions of the trial court and are
        free to draw our own inferences.           In interpreting a
        contract, the ultimate goal is to ascertain and give effect to
        the intent of the parties as reasonably manifested by the
        language of their written agreement. When construing
        agreements involving clear and unambiguous terms, this
        Court need only examine the writing itself to give effect to
                                             ourt must construe the
        contract only as written and may not modify the plain
        meaning under the guise of interpretation.

Nevyas v. Morgan, 921 A.2d 8, 15 (Pa.Super. 2007) (quoting Currid v.

Meeting House Restaurant, Inc., 869 A.2d 516, 519 (Pa.Super. 2005),

appeal denied, 584 Pa. 694, 882 A.2d 478 (2005)).

                                    -9-
J-A24002-14


         Instantly, ¶ 15 of the Forbearance Agreement provides, in pertinent

part:3

           15.      RELEASE AND INDEMNIFICATION. In order to
           induce Bank and Assignee to enter into this Agreement,
           Obligors do hereby agree as follows:

              (a) Release. Obligors hereby fully, finally and
           forever acquit, quitclaim, release and discharge Bank and
           Assignee and their officers, directors, managers,
           employees, agents, counsel, successors and assigns of and
           from any and all obligations, claims, liabilities, damages,
           demands, debts, liens, deficiencies or cause or causes of
           action to, of or for the benefit (whether directly or
           indirectly) of any obligor, at law or in equity, known or
           unknown, contingent or otherwise, whether asserted or
           unasserted, whether now known or hereafter discovered,
           whether statutory in contract or in tort, as well as any
           other kind or character of action now held, owned or
           possessed (whether directly or indirectly) by any obligor
           on account of, arising out of, related to or concerning,
           whether directly or indirectly, proximately or remotely (i)
           the negotiation, review, preparation or documentation of
           the loan documents or any other documents or
           agreements executed in connection therewith, (ii) the
           administration of the loan documents; (iii) the


           documents or agreements executed in connection
           therewith, and/or (iv) any action or inaction by Bank or
           Assignee in connection with any such documents,


              (b) Covenant Not to Litigate. Obligors do hereby
           agree that they will never prosecute, nor voluntarily aid in
           the prosecution of, any action or proceeding relating to the
           Released Claims, whether by claim, counterclaim, or
____________________________________________


3
    The Forbearance Agreement denotes Fourth Street Marketplace, LLC and




                                          - 10 -
J-A24002-14


         otherwise except that which is in the nature of a defense
         to any claim by Bank, Assignee, or any third party.

(Forbearance Agreement at ¶ 15(a), (b)) (internal capitalization omitted).

Paragraph 15(a) of the Forbearance Agreement makes clear that Erik C.

Bones and Faith C. Bones (as Obligors) did not agree to release Appellant

(as Assignee) from all claims arising out of the Forbearance Agreement.

Rather, ¶ 15(a) releases Appellant from only claims arising out of: (1)

negotiation, review, preparation or documentation of the loan documents or

any other documents or agreements executed in connection therewith; (2)

administration of the loan documents; (3) enforcement, protection or



documents, or any other documents or agreements executed in connection

therewith; or (4) any action or inaction by Abington Bank or Appellant in

connection with any such documents, instruments and agreements. See id.



agreement to compensate




to do with the loan documents or process.

      Furthermore, the    Forbearance   Agreement contains    an exclusive

jurisdiction and jury trial waiver provision, which demonstrates the parties

anticipated that claims arising out of the Forbearance Agreement might

require litigation in court.   Id. at ¶¶ 18, 32.    Read as a whole, the

                                   - 11 -
J-A24002-14


Forbearance Agreement unambiguously demonstrates the parties intended

to release Appellant from litigation as to only the four specific types of claims

described in ¶ 15(a). See Nevyas, supra. Therefore, even if Appellant had

properly preserved its fourth issue for review, we would nevertheless deny

relief on this claim. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2014




                                     - 12 -
Circulated 09/12/2014 12:51 PM
Circulated 09/12/2014 12:51 PM
Circulated 09/12/2014 12:51 PM
Circulated 09/12/2014 12:51 PM
Circulated 09/12/2014 12:51 PM
Circulated 09/12/2014 12:51 PM
Circulated 09/12/2014 12:51 PM